United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2442
                                  ___________

Hazel Clark,                           *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Anthony J. Principi, Secretary of      *
Veterans Affairs,                      * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                         Submitted: December 26, 2002
                             Filed: January 3, 2003
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Hazel Clark appeals the district court’s1 adverse grant of summary judgment
in her consolidated employment-discrimination actions. Upon de novo review, see
Griffin v. Super Valu, 218 F.3d 869, 871 (8th Cir. 2000), we affirm for the reasons
stated by the district court, see 8th Cir. R. 47B.




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-